DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  the recitation of “the flip-flop” (line 8) is incorrect.  Did applicant mean –the second flip-flop—instead?.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 14, the recitation of “a load transistor coupled to the protection transistor control terminal” (line 4) is incorrect.  It can be seen from figure 2, the load transistor (208/212) does not couple to the protecting transistor control terminal (100C).  Thus, the metes and bounds of the claim cannot be determined renders the claim indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamanaka (US 2020/0366189).
Regarding claim 8, Yamanaka’s figure 1 shows A transistor diagnostic circuit, comprising: a protection transistor output terminal (N1) adapted to be coupled to a current terminal of a protection transistor (Q2); a fault terminal (CUT, EXN, EXP); and circuitry (control circuit) coupled to the protection transistor output terminal and the fault terminal, and configured to, at start-up of the transistor diagnostic circuit (paragraph 0055): load the protection transistor output terminal to test the protection transistor (detecting/testing the IS current); and generate a fault signal at the fault terminal responsive to a voltage on the protection transistor output terminal exceeding a threshold (short circuited is determined; paragraphs 0054-0060,0098-0100) as called for in claim 8.
Regarding claim 9, Yamanaka’s figure 1 shows a load transistor (Q3, Q4) coupled to the protection transistor output terminal; wherein the transistor diagnostic circuit is configured to activate the load transistor to test the protection transistor (turn on/off of the transistor Q4 at startup to detect short circuit).
Regarding claim 10, Yamanaka’s figure 1 shows a compare a voltage at the protection transistor output terminal to a threshold voltage (CP1); and activate the load transistor  (Q3, Q4) responsive to the voltage at the protection transistor output terminal exceeding the threshold.
Regarding claim 11, Yamanaka’s figure 11 shows the threshold is a first threshold (Vref1); the transistor diagnostic circuit is configured to: compare the voltage at the protection transistor output terminal to a second threshold (Vref2) responsive to the voltage at the protection transistor output terminal exceeding the first threshold; and the second threshold is lower than the first threshold.
Regarding claim 12, Yamanaka’s figure 11 shows activating a fault signal at the fault terminal responsive to the voltage at the protection transistor output terminal being greater than the first threshold; and deactivate the fault signal (CUT, EXN, EXP) responsive to the voltage at the protection transistor output terminal being less than the second threshold.
Regarding claim 13, Yamanaka’s figure 1 shows a protection transistor control terminal adapted to be coupled to a control terminal of the protection transistor (CUT); wherein the transistor diagnostic circuit is configured to activate a fault signal at the fault terminal responsive to a voltage at the protection transistor control terminal exceeding a threshold.
Regarding claim 14, insofar as being understood, Yamanaka’s figure 1 shows a protection transistor control terminal (CUT) adapted to be coupled to a control terminal of the protection transistor; and a load transistor (Q3, Q4) coupled to the protection transistor control terminal via control circuit; wherein the transistor diagnostic circuit is configured to activate the load transistor responsive to a voltage at the protection transistor control terminal exceeding a threshold.
Regarding claim 15, Yamanaka’s figure 1 shows An automotive power control circuit, comprising: a load circuit (MPU); a protection transistor (Q1, Q2) including: a current terminal coupled to the load circuit via Vout; and a control terminal (CUT); a driver (control circuit) coupled to the protection transistor, the driver including: a protection transistor output terminal (N1) coupled to the current terminal of the protection transistor; 4300-0993US v322T92948 a fault terminal (CUT, EXP, EXN); and a transistor diagnostic circuit (Q3, Q4) coupled to the protection transistor output terminal and the fault terminal, and configured to, at start-up of the transistor diagnostic circuit: load the protection transistor output terminal to test the protection transistor; and generate a fault signal at the fault terminal responsive to a voltage on the protection transistor output terminal exceeding a threshold during the test (short circuited is determined; paragraphs 0054-0060,0098-0100).
Regarding claim 16, Yamanaka’s figure 1 shows a load transistor (Q3, Q4) coupled to the protection transistor output terminal; wherein the transistor diagnostic circuit is configured to activate the load transistor to test the protection transistor.
Regarding claim 17, Yamanaka’s figure 11 shows a comparator (CP1) configured to compare a voltage at the protection transistor output terminal to a first threshold voltage (Vref1, Vref2) and a second threshold voltage; wherein the first threshold voltage is higher than the second threshold voltage.
Regarding claim 18, Yamanaka’s figure 11 shows activatitng the load transistor responsive to the voltage at the protection transistor output terminal exceeding the first threshold voltage; and deactivate the load transistor responsive to the voltage at the protection transistor output terminal being less than the second threshold voltage.
Regarding claim 19, Yamanaka’s figure 11 deactivating a fault signal at the fault terminal responsive to the voltage at the protection transistor output terminal being less than the second threshold voltage; and activate the fault signal at the fault terminal responsive to the voltage at the protection transistor output terminal exceeding the second threshold voltage.
Regarding claim 20, Yamanaka’s figure 11 shows a protection transistor control terminal coupled to the control terminal of the protection transistor; and a comparator configured to compare a voltage at the protection transistor control terminal to a threshold voltage; and 4300-0993US v324T92948 the transistor diagnostic circuit is configured to activate a fault signal at the fault terminal responsive to the voltage at the protection transistor control terminal exceeding the threshold.
Allowable Subject Matter
Claims 1-2 and 4-7 are presently allowed.
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objected noted above.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        5/18/2022